Title: To George Washington from William Heath, 4 December 1781
From: Heath, William
To: Washington, George


                        

                            Dear GeneralHead quarters, Highlands December 4th 1781.
                        
                        The inclosed letters from general Bailey and Mr Adams, were handed me a few days since by captain Edgar, the
                            person refered to in those letters. Captain Edgar’s want of money has induced him not to think of proceeding farther
                            southward. He is for the present gone to Albany, where he has several friends. He informs me, that there is undoubtedly a
                            plan of union maturing between the british government in Canada, and some of the leading men of Vermont, which, it was
                            said, would take place in the course of five months from the beginning of September— That a colonel Thomas Johnson, who
                            belongs to the Grants and is a prisoner at Montreal, has interested himself in the matter with views of discovering their
                            designs— that if his exchange can be effected, he will discover the whole plan. Captain Edgar apprehends the enemy will be
                            permitted to take some advantages in Vermont, which will give them foot-hold when a peace takes place— and that their
                            movement over the lakes this fall had a view to the same plan; but by the measures which were adopted, they were defeated—
                            That major-general Reidesel actually went up lake Champlain, although he did not take the command— that the enemy’s force
                            was about 2200 men— that they took with them a number of 9 and 6 pound cannon— that they have a number of small batteaux
                            and canoes, which cannot be designed for the lakes, but for some of the rivers. How far the capture of earl Cornwallis and
                            his army may operate upon them to change their plan, is uncertain. They have been flattering themselves that the earl
                            would effect great things in the south. General Reidesel is to command at Montreal.
                        I believe the bulk of the people on the Grant are as warmly attached to the american cause as any of the
                            inhabitants of the thirteen states, but at the same time I believe there are some designing men among them. Your
                            Excellency can best determine what use, or whether any can be made of these hints.
                        Captain Edgar represents lieutenant colonel Stacey, several officers, and a number of soldiers, who are in
                            captivity in Canada, to be in a most wretched situation: I beg leave, therefore, to submit to your Excellency some
                            measures being taken to effect their exchange and the exchange of colonel Johnson; by which means the suspected plan may
                            be developed. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. The state of New York are impatient to have a settlement of the forage confirmed in West Chester
                                county by the allied army. I some time since wrote your Excellency, that Congress had directed me to take measures to
                                have the quantity ascertained, which obliged me to request your orders to the quarter masters to favor me with returns
                                of the number of horses, cattle, &c. which were kept by the allied army while in said county— Your Excellency
                                was pleased to inform me those officers should be directed to forward such returns; as I have not received them, I
                                request the officers may be desired to forward them as soon as may be convenient.
                            Apprehending that Guilford and Branford, pointed out by governor Trumbull for the winter quarters of
                                colonel Sheldon’s regiment, were so near the Sound as would render their situation either exposed to surprise, or tend
                                to prevent the horses getting properly recruited; Upon a representation, the governor and council have been pleased to
                                order preparations to be made for them at the societies of Worthington, Kensington, New Britain, Westfield and
                                Middleton, and the towns of Farmington and Middleton; where I believe they will be well provided for. I have the honor
                                to be— as before,
                        
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sr
                                Newbury Novr 10th 1781
                            
                            The Bearer Capt. John Edgar Lately made his Escape from Montreal In Canada with Inteligence he received
                                from one Colo. Thomas Johnson who was a Prisner to the Enemy in Canada but Since Returned on Parole, to Coos, and
                                Colo. Stacy and Lt Holdan now in Captivity in Montreal, the Inteligence I dare
                                not Commit to writing but refer you to Mr Edgar who May Doubtless be depended upon, as Colo. Johnson told me tho, he
                                Could not Devulge any Matters Since he Gave his Parole yet he could Speak freely while at Montreal and in a few Days I
                                would See a Person who would Inform of Matters of Importance to the United State, accordingly Mr Edgar arived, and
                                have Informed me what Desired him to Inform your Honr— all is Peace in our Quarter I am your Honrs Most obedient
                                Humble Sert
                            
                                Jacob Bayly

                            
                        
                        
                    